Citation Nr: 1039955	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-15 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for panic disorder with 
depression, in excess of 30 percent until April 22, 2010, and 70 
percent thereafter.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to April 22, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a August 2004 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating in excess of 30 
percent for the service-connected psychiatric disability and 
denied a TDIU.  The case was subsequently turned over to the RO 
in Roanoke Virginia.  

The case was remanded by the Board in December 2008.  By June 
2010 rating decision the RO increased the rating for the 
psychiatric disability to 70 percent, effective April 22, 2010, 
and granted TDIU, also effective April 22, 2010.  The Veteran has 
not withdrawn his appeal as to the period of time prior to the 
grant and, as he continues to express dissatisfaction with the 
current rating, and the rating less than the maximum under the 
applicable criteria, the claim remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period prior to March 24, 2005, the Veteran's panic 
disorder with agoraphobia and depression was manifested by fear 
of being fired, panic attacks, intrusive thoughts, 
hypervigilance, and mistrustfulness, with an irritable and 
anxious mood; there was no evidence of acute psychotic symptoms 
such as auditory or visual hallucinations or current suicidal or 
homicidal ideations.    

2.  For the period from March 24, 2005, the Veteran's panic 
disorder with agoraphobia and depression was manifested by 
auditory hallucinations, homicidal ideation, suicidal ideation, 
panic attacks 30 or 40 times per day, and symptoms of 
irritability, paranoia, and flashbacks.  

3.  The Veteran reported that he had four years of high school 
education and work experience as a stevedore. 

4.  The service-connected disabilities, standing alone, are shown 
to be of such severity as to effectively preclude all forms of 
substantially gainful employment as of March 24, 2005, but not 
earlier.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for panic 
disorder with agoraphobia and depression were not met prior to 
March 24, 2005.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 
9912 (2010).  

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a rating of 70 percent, but no more, for panic 
disorder with agoraphobia and depression, were met as of March 
24, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Code 9912 (2010).  

3.  The requirements for TDIU were met on March 24, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 4.18 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  An April 2004 letter for the 
rating of the psychiatric disability and a January 2005 letter 
for the TDIU claim explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence the Veteran was responsible for 
providing.  The Veteran has had ample opportunity to 
respond/supplement the record and he has not alleged that notice 
in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a VA examination in March 2006 and, pursuant to 
remand by the Board, in May 2010.  These are found to be adequate 
for rating purposes.  In this regard, it is noted that the 
examiners reviewed the Veteran's medical history and complaints, 
made clinical observations, and rendered opinions regarding the 
severity of the disabilities.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (finding that VA must provide an examination that 
is adequate for rating purposes).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the merits 
of the claims. 

Increased Rating for Panic Disorder with Depression

Service connection for panic disorder with depression was granted 
by the RO in a February 2004 rating decision, initially rated 30 
percent under Code 9412.  The Veteran claimed in increased rating 
for his disability and TDIU in March 2004.  The rating was 
increased to 70 percent, effective April 22, 2010, during the 
pendency of this appeal.  TDIU was granted from April 22, 2010.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
appeals.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.  

Under the schedule for rating mental disorders, a 30 percent 
rating is warranted for panic disorder with occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, school 
family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideations; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or worklike settings); inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9412.  

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 21 to 30 reflects that behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day, no job, home, or friends).  A score of 31-40 is assigned 
where there is "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where 
there are "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  A score of 51-60 is 
appropriate where there are "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers."  Id.

In this decision, the Board considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an exhaustive 
list of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has considered the symptoms indicated in the rating 
criteria as examples or symptoms "like or similar to" the 
Veteran's psychiatric symptoms in determining the appropriate 
schedular rating assignment, and, although noting which criteria 
have not been met, has not required the presence of a specified 
quantity of symptoms in the Rating Schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

In this case, review of VA treatment records shows that in May 
2003 the Veteran was admitted to the emergency room for 
depression and of feeling suicidal.  He had no plan for suicide, 
but had been having nightmares, flashbacks, and insomnia.  The 
Veteran was admitted for stabilization.  He remained hospitalized 
for several days before being discharged to home feeling well and 
stable.  Records dated in August 2004 show that he was having 
problems with his job, stating that he was afraid that he would 
get fired despite having worked the same job for 30 years.  He 
stated that he had a hard time at work because people did not 
understand him.  He believed they stayed away from him because of 
his panic attacks.  He reported being moody and of not getting 
along with his co-workers.  He agreed to increase his medications 
for depression, panic attacks, and insomnia.  

On mental status examination in October 2004, the Veteran was 
cooperative, but appeared tense and guarded.  His speech was of 
normal rate and volume, nonpressured and coherent.  He was very 
obtunded during the interview and exhibited poverty of speech and 
affect.  He did not show evidence of acute psychotic symptoms.  
He denied current auditory or visual hallucinations.  Thought 
content was noted for intrusive thoughts of a traumatic 
experience, hypervigilance, and mistrustfulness.  He denied 
current suicidal or homicidal ideations, but did not answer 
questions about prior homicidal thoughts, stating that he avoided 
situations that would provoke his anger.  Mood was irritable and 
anxious, with mood being congruent to affect.  Insight and 
judgment were fair.  The diagnoses were chronic post traumatic 
stress disorder (PTSD), panic disorder with agoraphobia, and 
depressive disorder.  The GAF score was listed as 55.  

Treatment records dated in January 2005 show that the Veteran was 
unemployed.  On mental status examination, poverty of speech was 
again noted.  The Veteran was anxious and described himself as 
"sad."  His affect was very restricted.  He denied suicidal 
ideation or plans, but stated that he had heard voices in the 
past telling him to hurt himself.  He denied homicidal ideation 
or plans, but acknowledged that if he knew the identity of the 
man who raped him in the military, he would harm him.  He denied 
delusions, but admitted to auditory hallucinations, noted above.  
He had flashbacks.  Insight and judgment were fair.  The 
diagnoses were PTSD, panic disorder with agoraphobia, and 
depressive disorder.  The GAF score was 51.  

Treatment records in March 2005 (March 24, 2005) show that the 
Veteran's medications were reviewed and that the Veteran reported 
that he had continued difficulty with sedation and grogginess 
from his medications, but that the current dosing was necessary 
to contain his symptoms of auditory hallucinations, homicidal 
ideation, suicidal ideation and panic attacks.  He also had 
symptoms of PTSD that contributed to his mood swings, 
irritability, paranoia, and flashbacks.  He reported that he had 
taken an early retirement from his job at the Norfolk Naval Base 
in November 2004 due to an inability to concentrate, being 
triggered by his work environment.  These included flashbacks and 
ongoing suicidal and homicidal ideation toward his coworkers.  He 
presented symptoms of profoundly disabling PTSD, which included 
intrusive thoughts, repetitive traumatic nightmares, flashbacks, 
and distress upon exposure to cues that reminded him of the 
trauma.  Additionally, he had avoidance symptoms of social 
detachment, memory problems, inability to tolerate crowds of 
people, estrangement from family and friends and reluctance to 
talk about the trauma.  He also had disturbed sleep, extreme 
irritability, poor concentration, hypervigilance, increased 
startle response, symptoms that had significantly interfered with 
both social and vocational aspects of functioning.  

Mental status evaluation on March 24, 2005 showed guarding, 
poverty of affect and poverty of speech, psychomotor retardation, 
and depressed mood.  The Veteran denied current active suicidal 
or homicidal ideation, plan or intent.  Thought processes were 
logical and goal directed.  He was not at present psychotic.  
Insight and judgment were fair.  The examiner opined that the 
Veteran was currently unemployable for any type of work due to 
the chronicity and severity of his symptoms, which had been 
progressively worsening over the past year as evidenced by his 
need for early retirement, and increasing agitation upon recall 
of traumatic events.  The diagnoses were PTSD, chronic, panic 
disorder with agoraphobia, and depressive disorder.  The GAF 
score was 50.  

Additional records dated in January 2006 show additional symptoms 
of anxiety and depression, with diagnoses of PTSD, major 
depressive disorder, and panic disorder with agoraphobia.  The 
GAF score was 42.  

An examination was conducted by VA in March 2006.  At that time, 
the Veteran's chief complaint was that he had panic attacks.  The 
Veteran reported that he had suffered from panic attacks since 
July 1974 after he had been sexually assaulted while in the Army.  
He indicated that the attacks consisted of anxiety, a sense of 
doom, faintness, choking, sweating, and rapid heartbeat.  He 
stated that these occurred 30 to 40 times per day and lasted 20 
to 30 seconds.  He felt that his medications were not helping 
him.  He endorsed symptoms of hallucinations, stating that he 
heard voices all the time.  He stated that a voice was telling 
him to harm the examiner during the examination.  He stated that 
he 'tried not to do" what the voices told him to do.  He 
indicated that he suffered from PTSD and was angry and could not 
concentrate due to the sexual assault.  He also indicated being 
depressed and anxious.  He reported a suicide attempt several 
years ago, when he tried to drive his car off a bridge.  He had 
had intermittent suicidal thoughts since that time.  He stated 
that he did not sleep at all and suffered from nightmares.  He 
described these as nightmares about the attack in service and 
stated that they occurred every night.  He denied flashbacks of 
the attack, but it was noted that progress notes reported daily 
intrusive thoughts of the event.  His current psychotropic 
medications included risperidone, trazodone, Klonopin and Zoloft.  
It was indicated that these made the Veteran groggy.  

On March 2006 mental status examination, the Veteran appeared 
well developed and well nourished.  His eyes were closed 
throughout the interview and he was drowsy throughout.  Due to 
the drowsiness, there was marked psychomotor retardation.  He was 
well oriented in all spheres.  Several questions needed to be 
asked in order to obtain answers, but the answers were always 
accurate.  Memory function was good and there was no history of 
memory loss elicited.  He indicated that he was actively hearing 
a voice in his head telling him that the examiner was going to be 
harmed.  He did not recognize this voice.  He did not threaten 
violent behavior at any time during the interview.  He admitted 
to having suicidal thoughts, but could not say why.  He denied 
homicidal thoughts.  He was not manic, hippomanic, depressed, 
anxious, obsessive or compulsive.  Mood and affect were blunted.  
Fund of knowledge, abstracting ability and mathematical 
calculating ability were good.  Insight and judgment were poor.  
He denied history of alcohol or drug abuse and indicated that he 
was not avoidant of people.  He was not suspicious of the motives 
of other people or the public.  The examiner stated that the 
Veteran could suffer from multiple psychiatric illnesses, 
including psychotic disorders, depression, panic attacks, and 
agoraphobia.  In the examiners opinion; however, the diagnosis 
was panic attacks without agoraphobia.  The examiner could find 
no clear and specific evidence to support depression and the 
reported symptoms of PTSD were not sufficient to establish this 
diagnosis.  He also did not believe the Veteran to be psychotic.  
In the examiners opinion, the specific diagnosis of panic 
disorder was not sufficient to account for the Veteran's 
inability to work and he was considered to be minimally disabled 
given the fact that the Veteran only endorsed symptoms when the 
examiner asked him about them.  Nevertheless, it was possible 
that the Veteran suffered from multiple psychiatric diagnoses.  
Based upon today's interview, only the panic disorder diagnosis 
was found to be credible.  The diagnosis was panic disorder 
without agoraphobia.  The GAF score was 55.  

In an April 2006 letter, a VA psychiatric nurse specialist who 
has been treating the Veteran since March 2005 stated that, in 
her opinion, the Veteran suffered from chronic PTSD as evidenced 
by the reliving of a 1974 traumatic personal attack through 
dreams, intrusive thoughts during the day, problems sleeping, 
depression, panic attacks, and heightened agitation.  The Veteran 
had difficulty concentrating, particularly with moderate to high 
motor tasks such as driving, and suffered from psychotic features 
such as persistent auditory hallucinations.  This diagnosis had 
had a significant impact on his social and vocational level of 
functioning whereby he was deemed unemployable on March 24, 2005.  
An outpatient noted dated in August 2006 indicates that during 
therapy the Veteran had been focusing on a military sexual trauma 
and that while this had been therapeutic, it had increased his 
symptoms of panic.  His GAF scores for the past year had 
consistently ranged from 42 to 45.  

An October 2007 letter was received from the psychiatrist who had 
attended the Veteran since August 2005.  It was stated that the 
Veteran took medications and had office visits every one to two 
weeks for psychotherapy.  Symptoms included sudden episodes of 
severe anxiety with difficulty breathing, chest pains, sweating, 
fear, flashbacks, mood swings, irritability, isolation, paranoia, 
auditory hallucinations to kill himself, poor sleep, nightmares, 
and fear of leaving his home and taking public transportation or 
driving a car.  In this psychiatrist's opinion, severe anxiety 
could lead to paranoia and hallucinations, which his how a 
diagnosis of panic disorder related to a psychotic disorder, 
schizophrenia.  The diagnoses were panic disorder with 
agoraphobia, schizoaffective disorder, and chronic paranoid 
schizophrenia.  In this psychiatrist's opinion, the Veteran was 
disabled due to mental illness and was unable to work at the 
present time.  

An examination was conducted by VA in April 2010.  At that time, 
the Veteran reported discrete periods of intense fear and 
discomfort that developed abruptly and reached peck within 
seconds.  The symptoms included palpitations, pounding heart; 
accelerated heart rate; sweating; trembling sometimes; shaking 
uncontrollably; sensations of shortness of breath and smothering; 
feelings of choking; chest discomfort; nausea; abdominal 
distress; feeling dizzy, unsteady, light headed, faint, and 
unreality; being detached from oneself, fear of losing control 
and going crazy; fear of dying and tingling sensations.  His 
first panic attack had occurred in the army in 1976.  The 
frequency and severity of the attacks had increased over the 
years.  In 1989, he began having "regular" panic attacks.  He 
currently had seven per hour, lasting three to five minutes.  
They had been at this rate since he had lost his job in 2004.  
While still working, he reported having had panic attacks five 
times per hour.  He stated that his agoraphobia was triggered by 
crowds, malls, elevators, heights, bridges, tunnels and highways.  
He tried to avoid these things, or endured them with significant 
anxiety.  He was anxious about going into situations from which 
escape might be difficult or embarrassing, or in which he might 
have a heart attack and a doctor would not be able to respond.  
He stated that, due to his panic, he stayed home all but four 
hours per week, including leaving his house to sit on the front 
porch.  He stated that he sat on his porch only during times when 
he could avoid his neighbors.  

Regarding hallucinations, the Veteran reported in April 2010 that 
he "might experience some talking" exclusively late at night 
after everything was quiet and while he was trying to fall 
asleep.  He heard multiple people talking, whispering and 
sometimes laughing.  He heard both men and women.  They talked 
amongst themselves and, generally did not give commands, but once 
suggested that he kill himself.  This occurred nightly for about 
two hours, in the two hours prior to sleep when the television 
was off and the home was quiet.  This first started in 1990 and 
he experienced this while working.  He also reported that his 
mind raced while he was trying to fall asleep, but that this was 
not related to the voices.  When he was under great stress, he 
heard the same voices during other times of the day, this 
occurring one to two times per week and lasted for 15 minutes.  
If he paid no attention, the voices went away, but the more he 
thought about them, the louder they became.  He stated that this 
had occurred while he was working, but that he had been able to 
hide this experience from others and work while hearing voices.  
He also reported seeing "spirits", "little devils" or people 
he could "see through."  These visual hallucinations began at 
the same time as he began to hear voices, his severe depression 
began, and his panic escalated.  Regarding depression, he stated 
that he felt sad every day and that this had worsened over the 
years since 1990.  He had little interest in activities and spent 
a good amount of time just staring into space.  He stated that he 
had psychomotor agitation as a way to sooth himself from anxiety.  
He complained of low energy and that he had a lower sense of 
self-esteem when he left his job.  He had trouble with 
concentration and had thoughts of killing himself.  He stated 
that he had never attempted suicide.  The intensity of his 
depression had increased over time and he had a number of 
depressive symptoms.  He denied any lifetime experience of mania.  
The Veteran reported that, while in the military, he had been 
raped.  He continued to have recall of this event at least once 
or twice per day and thought about it for one to two minutes.  He 
felt rage during his recall.  He stated that he could kill the 
people who did this to him, but he did not know who they were.  
He had nightmares of the event two to three times per week.  He 
struck out in his sleep, hitting his wife or the wall.  After 
waking from a nightmare, he could not return to sleep.  His 
memory of the event was triggered by TV shows of rape or of 
jails.  He tried his best to not think of this event and talked 
about it only with his therapist.  

On examination in April 2010, the Veteran was disheveled and was 
restless, with constant foot wiggling.  He was cooperative and 
friendly.  His affect was anxious.  His mood was anxious and 
depressed.  He was unable to do serial 7's.  He was oriented to 
person, time, and place.  His thought process was mostly logical.  
He had suicidal ideation without seeming intent.  He had no 
delusions and his judgment was intact enough for him to 
understand the outcome of his behavior.  He described sleep 
impairment, having trouble falling asleep every night for the 
last two months as he thought of coming to the current 
examination.  Prior to this, he had trouble falling asleep five 
of seven nights per week, taking eight hours to fall asleep.  He 
stated that on other days, he would then only take two hours to 
fall asleep.  He would also sleep for one hour during a daytime 
nap.  He stated that he began sleeping like this after he lost 
his job in 2004.  On the nights that he was able to fall asleep 
easily, he would sleep for five hours per night.  His 
hallucinations were auditory and visual and were persistent.  He 
did not have inappropriate behavior.  He was not able to 
correctly interpret proverbs.  He did not have obsessive or 
ritualistic behavior, but had panic attacks and the presence of 
suicidal thoughts.  He did not have homicidal thoughts.  He had 
fair impulse control and episodes of violence, including when he 
hit his wife's ex-husband.  He was able to maintain minimum 
personal hygiene and had no activities of daily living.  It was 
commented that when the Veteran entered the interview he 
experienced a substantial panic attack that took 45 minutes to 
calm to the point where he could easily respond to questions.  
Memory was normal.  The diagnoses were panic disorder with 
agoraphobia, schizoaffective disorder and chronic PTSD.  The GAF 
score was 40.  The examiner attributed the symptoms of panic 
attacks and his inability to leave home to his panic disorder 
with agoraphobia; his depression and psychotic hallucinations to 
the schizoaffective disorder.  Currently his panic attacks and 
agoraphobia would prevent him from being able to currently hold a 
job and prevent him from concentrating sufficient enough to be 
productive.  An inability to leave the home due to agoraphobia 
would so restrict the Veteran that it was hard to imagine 
productive employment.  

After a review of the evidence, the Board finds that, for the 
rating period prior to March 24, 2005, the Veteran's panic 
disorder with agoraphobia and depression was manifested by fear 
of being fired, panic attacks, intrusive thoughts, 
hypervigilance, and mistrustfulness, with an irritable and 
anxious mood; there was no evidence of acute psychotic symptoms 
such as auditory or visual hallucinations or current suicidal or 
homicidal ideations, which more nearly approximates the criteria 
for a 30 percent disability rating.  In March 2003, the Veteran 
was hospitalized at a VA facility for suicidal ideation.  
Although he was stabilized after only a few days, follow up 
treatment records show that he was having problems with his job, 
including fear of being fired and that co-workers did not 
understand him and stayed away from him due to panic attacks.  At 
that time, his medications were increased.  While this shows some 
significant disability, on examination by VA in October 2004, he 
did not show evidence of acute psychotic symptoms, denied 
auditory or visual hallucinations or current suicidal or 
homicidal ideations.  At that time, his disability was manifested 
by intrusive thoughts of a traumatic experience, hypervigilance, 
and mistrustfulness, with an irritable and anxious mood.  Insight 
and judgment were fair.  The diagnoses were chronic post 
traumatic stress disorder (PTSD), panic disorder with 
agoraphobia, and depressive disorder.  

The GAF score was listed as 55.  As noted above, this GAF score 
corresponds to moderate impairment.  While VA January 2005 
treatment records show a decrease in his ability to function 
represented by a GAF score of 51, symptoms such as panic attacks 
more than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, or disturbances of 
motivation and mood were not demonstrated.  For these reasons, 
the Board finds that the criteria for a rating in excess of 30 
percent for the service-connected panic disorder with agoraphobia 
and depression were not met prior to March 24, 2005.  38 C.F.R. 
§ 4.130. 

The Board also finds that, for the period from March 24, 2005, 
the Veteran's panic disorder with agoraphobia and depression was 
manifested by auditory hallucinations, homicidal ideation, 
suicidal ideation, panic attacks 30 or 40 times per day, and 
symptoms of irritability, paranoia, and flashbacks, which more 
nearly approximates the criteria for a 70 percent disability 
rating.  Treatment records in March 2005, however, demonstrate 
clear increased disability, with symptoms of auditory 
hallucinations, homicidal ideation, suicidal ideation and panic 
attacks.  The April 2006 letter received from the treating nurses 
includes an opinion that the symptoms had had a significant 
impact on the Veteran's social and vocational level of 
functioning whereby he was deemed unemployable as of March 24, 
2005, with GAF scores ranging from 42 to 45.  Although there is 
some question about whether the Veteran's symptoms are related to 
his service-connected disability, the October 2007 letter from 
his treating physician states that the symptoms of the Veteran's 
disability include sudden episodes of severe anxiety with 
difficulty breathing, chest pains, sweating, fear, flashbacks, 
mood swings, irritability, isolation, paranoia, auditory 
hallucinations to kill himself, poor sleep, nightmares, and fear 
of leaving his home and taking public transportation or driving a 
car.  These symptoms seem to have been consistently demonstrated 
since March 2005.  The symptoms, particularly the near continuous 
panic attacks, more nearly approximate the criteria for a 70 
percent rating for the psychiatric disability as of March 24, 
2005.  For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for a rating 
of 70 percent for panic disorder with agoraphobia and depression 
were met as of March 24, 2005.  38 C.F.R. § 4.130.

The Board further finds that, for the period from March 24, 2005, 
the Veteran has not exhibited symptoms that demonstrate total 
occupational and social impairment such as gross impairment in 
thought processes, persistent delusions or hallucinations that 
interfere with employment, or grossly inappropriate behavior.  As 
such a schedular rating in excess of 70 percent is not warranted 
for the rating period from March 24, 2005.  Consideration of the 
proper effective date for TDIU will be addressed later in this 
decision.  

Extraschedular Consideration

The Board also has considered whether referral for extraschedular 
consideration is warranted for the period prior to March 24, 
2005.  An extraschedular disability rating is warranted based 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); 
see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

5. In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the appeal period under consideration is contemplated 
by the rating schedule, the general rating formula for mental 
disorders at 38 C.F.R. § 4.130, which specifically includes 
depression, anxiety, panic attacks, intrusive thoughts, 
irritability, mood disturbance, hallucinations, suicidal or 
homicidal ideations.  The Veteran's psychiatric impairment prior 
to March 2005 corresponds to the schedular rating criteria for 
the 30 percent evaluation for his disability.  The schedular 
rating criteria is even flexible enough to rate symptoms that are 
"like or similar to" the schedular rating criteria.  See 
Mauerhan 16 Vet. App. 436.  After the grant of the 70 percent 
rating from March 2005, as will be discussed, TDIU will be 
awarded such that no referral for an extraschedular rating is 
required for this period.  

TDIU for Period Prior to March 24, 2005

In his application for TDIU, received by VA in December 2004, the 
Veteran indicated that he last worked on November 30, 2004 as a 
stevedore.  He reported having had four years of high school 
education.  Additional documentation shows that he took early 
retirement at that time.  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  When these percentage standards are not met, 
consideration may be given to entitlement on an extraschedular 
basis, taking into account such factors as the extent of the 
service-connected disability, and employment and educational 
background.  It must be shown that the service-connected 
disability produces unemployability without regard to advancing 
age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2010).

The Veteran met the criteria for consideration of TDIU on March 
24, 2005, the date on which it is specifically demonstrated that 
he was unemployable due to his service-connected psychiatric 
disability.  The examiner in April 2010 specifically detailed the 
Veteran's panic attacks, for which service connection is in 
effect, as the reason for his inability to maintain employment.  
For the period prior to March 24, 2005, the evidence did not 
demonstrate that the Veteran was unable to obtain or maintain 
substantially gainful employment.  The evidence shows that the 
Veteran was experiencing a fear of being fired, and was having 
problems with his job, including fear of being fired and that co-
workers did not understand him, and time lost due to panic 
attacks.  Such occupational impairment is contemplated in the 
schedular rating criteria for 30 percent, which includes 
"occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks."  38 C.F.R. § 4.130.   For these reasons, 
the Board finds that TDIU is warranted for the rating period from 
March 24, 2005, but not earlier.  


ORDER

An increased rating in excess of 30 percent prior to March 24, 
2005, is denied; an increased rating of 70 percent as of March 
24, 2005, is granted.  

A TDIU, for the period from March 24, 2005, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


